This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                            NO. 34,541

 5 LIONEL YAZZIE,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF McKINLEY COUNTY
 8 Robert A. Aragon, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   M. Anne Kelly, Assistant Attorney General
12   Joel Jacobsen, Assistant Attorney General
13   Albuquerque, NM

14 for Appellant

15 Jorge A. Alvarado, Chief Public Defender
16 Santa Fe, NM

17 for Appellee


18                                 MEMORANDUM OPINION

19 VIGIL, Judge.
 1   {1}    The State appeals the district court’s dismissal of charges against Defendant for

 2 violation of the magistrate court 182-day rule. [DS 2] We issued a notice of proposed

 3 summary disposition, proposing to summarily dismiss the appeal for lack of a final

 4 order.

 5   {2}    The State has responded to our notice, indicating that the State will not be filing

 6 a memorandum in opposition. [MIO 1] Accordingly, for the reasons detailed in our

 7 notice, we dismiss the State’s appeal for lack of a final order.

 8   {3}    IT IS SO ORDERED.



 9                                                   _______________________________
10                                                   MICHAEL E. VIGIL, Chief Judge


11 WE CONCUR:



12 ___________________________________
13 CYNTHIA A. FRY, Judge



14 _________________________________
15 LINDA M. VANZI, Judge




                                                 2